Order issued September20, 2012




                                            In The
                                  (Court of Apprats
                                 Bistrirt uf &rxasa Dallas
                                     No. 05-11-01707-CV


            IN THE INTEREST OF L.T.H., R.R.H., AND A.W.H., CHILDREN


                                          ORDER

       The Court has before it appellee's September 11, 2012 third unopposed motion to extend

time to file appellee's brief. The Court GRANTS the motion and ORDERS appellee to file his brief

by September 21, 2012. No further extensions will be granted absent a showing of exceptional

circumstances.